Citation Nr: 0014260	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for strain of the 
paravertebral lumbar muscles on the right. 

2.  Entitlement to service connection for degenerative joint 
disease with joint space narrowing at C4-5, C5-6 and C6-7.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had verified active service from January 1957 to 
December 1958, and from July 1959 to March 1961.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the veteran has a current diagnosis of 
strain of the paravertebral lumbar muscles on the right, and 
there is no evidence of a nexus or link between any currently 
reported symptoms of right shoulder and right arm pain and 
the veteran's period of service.

2.  There is no competent medical evidence of record of a 
nexus or link between the veteran's currently diagnosed 
degenerative joint disease with joint space narrowing at C4-
5, C5-6 and C6-7 and his period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for strain of the paravertebral lumbar muscles on the right 
is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease with joint space narrowing at 
C4-5, C5-6 and C6-7 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for strain of the paravertebral lumbar muscles on 
the right and service connection for degenerative joint 
disease with joint space narrowing at C4-5, C5-6 and C6-7.  
He specifically contends that he injured his back in service 
when confined at the stockade doing manual labor of breaking 
rocks.  He contends that, although there is an intercurrent 
low back injury in 1977, his cervical and lumbar spine 
disorders began with the initial injury during service. 

The threshold question before the Board is whether the 
veteran has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d. 1464 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition for which the United States Court of Appeals 
for Veterans Claims has established by case law that lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's service medical records show that he was 
treated for and diagnosed with strain of the paravertebral 
lumbar muscles on the right in March 1961.  The veteran's 
service medical records are silent for treatment for or 
complaints of degenerative joint disease with joint space 
narrowing at C4-5, C5-6 and C6-7. 

Post-service treatment records show that, beginning in 1977, 
notably 16 years after service separation, the veteran has 
received medical treatment from VA Medical Centers as well as 
private medical facilities.  Treatment records from Welborn 
Baptist Hospital show that the veteran was hospitalized from 
July to August 1977 as a result of sustaining a straining 
injury to his right shoulder at work two weeks prior.  The 
veteran underwent a right partial cervical hemilaminectomy of 
C6-7 with a foraminotomy and excision of a ruptured disc.  He 
was diagnosed with a herniated cervical disc on the right at 
C6-7.   

In April 1978, the veteran was treated at St. Mary's Hospital 
and diagnosed with an acute cervical disc problem as a result 
of sustaining an injury at work.  In March 1978, the veteran 
was admitted to St. Mary's Hospital with complaints of severe 
cervical pain.  X-rays revealed minimal degenerative changes 
at the C6-7 disc space.  The veteran was treated and released 
with a diagnosis of severe cervical discs with superimposed 
anxiety.  The veteran returned to St. Mary's Hospital in 
September 1985 and was diagnosed with probable lumbar disc 
disease.  In January 1987, the veteran was involved in an 
automobile accident and diagnosed with a contused right hip, 
and head and cervical strain.  X-rays revealed degenerative 
changes at C4-5 and C6-7, with narrowing of disc spaces and 
osteophyte formations noted.  

VA outpatient treatment records dated from October 1991 to 
April 1998 show that, from February 1993 through June 1994, 
the veteran was treated for cervical neck pain, cervical disc 
disease, and degenerative joint disease.  X-rays taken in 
September 1994 revealed that the veteran has mild 
degenerative change with disc space narrowing at C4-5, C5-6 
and C6-7.  In January 1995, the veteran was diagnosed with 
degenerative joint disease and cervical disc disease.  The 
veteran continued to complain of neck and bilateral arm pain 
and tingling in the right arm in February 1995.  The veteran 
was seen in May 1995 for severe neck pain, right shoulder 
pain and right arm pain, with radiation into the fingers.  He 
was diagnosed with degenerative joint disease.  In July 1995, 
the veteran was seen for increased joint pain in the back of 
his neck.  In May 1997, the veteran was seen for complaints 
of chronic neck pain, low back pain and left buttock pain 
with radiation into the left leg.  The veteran also described 
pain and tingling in both hands.  The veteran declined a 
referral to be evaluated by a neurosurgeon.  The VA physician 
prescribed Amitriptyline for the veteran's insomnia and 
chronic pain syndrome.

The veteran has submitted competent medical evidence to show 
that he has current diagnoses of degenerative joint disease 
and cervical disc disease and that he currently suffers from 
neck pain and arm pain on the right.  While the veteran has 
submitted evidence of current disabilities, he has not 
submitted any competent medical evidence of a nexus between 
the current diagnoses and his period of active service.  It 
is clear from the record that the veteran believes that his 
degenerative joint disease, cervical disc disease, and 
current pain in his neck and right arm are related to his 
period of active service.  However, the veteran, as a lay 
person, is not competent to offer an opinion requiring 
medical expertise, such as whether his currently diagnosed 
disorders are etiologically related to his period of service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Likewise, while the veteran was shown to have strain of the 
paravertebral lumbar muscles on the right during service, 
current treatment records show that the veteran has pain in 
the neck, right shoulder and right arm with radiation into 
the fingers.  There is no evidence of strain of the 
paravertebral lumbar muscles on the right per se.  The record 
shows that, since service, the veteran has sustained a work-
related injury and he has been involved in an automobile 
accident as a result of which he was diagnosed with a 
herniated cervical disc on the right at C6-7 and a head and 
cervical strain.  There is no evidence of record linking the 
veteran's current pain in the neck, right shoulder and right 
arm with radiation into the fingers to his period of active 
service, or to paravertebral lumbar muscle strain on the 
right shown during service.  In the absence of such competent 
medical evidence, the veteran has not submitted well-grounded 
claims for service connection and his claims must be denied.

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claims for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claims for service connection.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for strain of the paraverterbral lumbar muscles on 
the right and degenerative joint disease with joint space 
narrowing at C4-5, C5-6 and C6-7.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for strain of the 
paravertebral lumbar muscles on the right is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for degenerative joint 
disease with joint space narrowing at C4-5, C5-6, and C6-7 is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

